* * * * * * * * * * *
Based upon information contained in I.C. File LH-0369 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, James Heath Hardin, was a Sergeant with the Town of Hope Mills, North Carolina Police Department at the time of his death on 11 January 2007.
2. Decedent's death occurred in the course and scope of his employment as follows: On 11 January 2007, decedent was participating in the foot chase of a stolen car suspect. After some time chasing the suspect over terrain that eventually became impassable, decedent and fellow officers were walking back to their vehicles when decedent collapsed. Decedent was pronounced dead at the scene. The Medical Examiner determined the cause of death as "Hypertrophic cardiomyopathy.
4. Decedent was survived by his wife, Shelly C. Hardin, who resided with decedent at the time of his death. There are two minor children of the marriage, Samantha Yvette Hardin, born on 13 January 1994, and James Mason Hardin, born on 30 April 1998.
                          * * * * * * * * * * * *Page 2 
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Town of Hope Mills, North Carolina Police Department at the time of his death on 11 January 2007.
2. Decedent is survived by his wife, Shelly C. Hardin, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 etseq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Shelly C. Hardin as the qualified surviving spouse of James Heath Hardin, payable as follows: the sum of $20,000.00 shall be paid immediately to Shelly C. Hardin. Thereafter, the sum of $10,000.00 shall be paid annually to Shelly C. Hardin as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Shelly C. Hardin becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
  No costs are assessed before the Commission. *Page 3
This the 8th day of May, 2007.
  S/____________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/____________________ BERNADINE S. BALLANCE COMMISSIONER
  S/____________________ DANNY LEE McDONALD COMMISSIONER